PER CURIAM:
Jesus Eduardo Rosas-Zuloaga, a federal prisoner, appeals the district court’s dismissing his 28 U.S.C. § 2241 (2000) petition. We have reviewed the record and the district court’s order and find no reversible error. Accordingly, we affirm on the ground that Zuloaga’s petition is properly charaterized as an unauthorized successive 28 U.S.C. § 2255 (2000) motion. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.*

AFFIRMED


 To the extent Rosas-Zuloaga may be seeking authorization under 28 U.S.C. § 2244 (2000) to file a second and successive § 2255 motion based on the rules announced in United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), and Blakely v. Washington, 542 U.S. 296, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004), we deny authorization.